DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received October 29, 2020.  Claims 1-3, 6-8, 12, and 14-20 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-3, 6-8, and 12-16 under 35 U.S.C. 103 as being unpatentable over Olsen, US 2002/0019325 in view of Soontravanich et al, US 2013/0111675 is withdrawn in view of applicants’ amendment and response.

Claims 1-3, 6-8, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Dominicis et al, US 2008/0189873 in view of Soontravanich et al, US 2013/0111675.
De Dominicis et al teach a process for treating a laundry item (see abstract).  The composition may be free of a surfactant (claim 4), however builders/chelants, such as citric acid, EDTA, and MGDA may be used in amounts as high as 50% (¶96, 98, 102, and 122), as well as polymers as “soil catchers” (¶14).  Note that these compositions may be used to pretreat a fabric and the fabric is rinsed by hand or in a washing machine prior to normal laundering in a washing machine (¶10).  It would have been obvious for one of ordinary skill in the art to prepare a laundry pretreatment containing a mixture of builders, such as citric acid and MGDA, with a reasonable expectation of successfully forming an effective laundry pretreatment as these chelants are extremely common in the art and are taught as suitable by the reference.  With respect to the ratio claimed, the examiner maintains chelants present in approximately equal amounts are well within the normal ranges for chelants in laundry detergents.  While the reference is a pretreatment, and so a normal wash naturally follows, the composition of this normal wash is not disclosed, and while the examiner maintains any pretreatment composition is used on a wide array of soils, blood is not specifically mentioned by the reference.
Soontravanich et al teach a pre-treatment stain remover for iron-containing stains such as rust or blood, such that the composition is contacted with the stain prior to laundering to loosen any iron from the fabric (¶33).  The pretreatment contains an acid such as citric acid and a chelant (claims 12, 14, and 19), wherein the preferred chelants are aminocarboxylates such as GLDA and MGDA that may be present in amounts as high as about 8% (¶67).  The pre-treatment is followed by an alkaline wash step (claim 1), and this alkaline wash step has a pH of from 7 to 13 (¶91), and may include surfactants, bleach, and other additives (¶118).  
One of ordinary skill in the art, informed by the teachings of Soontravanich, that compositions containing citric acid and an aminocarboxylate are effective pre-treatments to remove blood, followed by an alkaline wash, would find it obvious to remove blood using the composition of De Dominicis, and to follow the pretreatment with a typical alkaline wash with a reasonable expectation of achieving improved cleaning.  Persons of ordinary skill in the art and consumers alike are aware that domestic washers may have multiple cycles, such as prewash, main wash, and rinse cycles at the very least.  It is not inventive to add an additional wash cycle to an existing wash cycle.  Such an addition is an obvious choice to the skilled formulator if soils are particularly stubborn. 
With respect to claims 12 and 15, these are typical surfactant amounts for an “in-use” diluted composition.
With respect to claim 14, persons of skill in the art and consumers alike understand that hot water provides for more effective cleaning.

The rejection of claims 1-3, 6-8, and 12-16 under 35 U.S.C. 103 as being unpatentable over Williams, US 6,159,922 in view of Soontravanich et al, US 2013/0111675 is withdrawn in view of applicants’ amendment and response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761